                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


In re Flint Water Cases.               Judith E. Levy
                                       United States District Judge
________________________________/

This Order Relates To:

Brown v. Snyder, et al.
Case No. 18-10726

________________________________/

OPINION AND ORDER GRANTING IN PART AND DENYING IN
 PART DEFENDANTS’ MOTIONS TO DISMISS PLAINTIFF’S
              SHORT-FORM COMPLAINT

     This is one of the many cases that are collectively referred to as the

Flint Water Cases. Defendants, a combination of private and public

individuals and entities, allegedly set in motion a chain of events that led

to bacteria and lead leaching into the City of Flint’s drinking water.

Plaintiffs claim that Defendants subsequently concealed, ignored, or

downplayed the risks that arose from their conduct, causing them serious

harm. These plaintiffs contend that the impact of what has since been

called the Flint Water Crisis is still with them and continues to cause

them problems.
     This Court has previously adjudicated other motions to dismiss in

the Flint Water Cases. First, there was Guertin v. Michigan, No. 16-cv-

12412, involving two individual plaintiffs and many of the same claims

and Defendants in the present case. Next, there was Carthan v. Snyder,

No. 16-cv-10444, a consolidated class action that also involved similar

Defendants and claims. Most recently were Walters v. City of Flint, No.

17-cv-10164, and Sirls v. Michigan, No. 17-cv-10342, which involved

individual plaintiffs and the same Master Complaint as the present case.

     This case involves similar underlying facts, claims, and Defendants

as in other Flint Water Cases. Accordingly, this opinion will rely on the

Court’s earlier rulings to resolve the current motions where appropriate.

But importantly, the focus in this case is on legionella bacteria, and

includes McLaren Regional Medical Center and Hurley Medical Center

as Defendants. The Plaintiff here is the Estate of Odie Brown, and so this

opinion will describe Plaintiff’s legal claims and then explain why a

similar or different result is justified based on the factual allegations

pleaded here. For the reasons set forth below, the Court grants in part

and denies in part Defendants’ motions to dismiss the complaint.

I.   Procedural History


                                    2
      Plaintiff originally filed this lawsuit in early 2018. At that time, it

was one of many individual Flint Water cases. As the number of lawsuits

grew, the Court appointed co-liaison lead counsel to coordinate the

individual lawsuits. It also directed co-liaison lead counsel to file a

Master Complaint that would apply to all pending and future non-class

action cases.1 The attorneys in each of these cases were ordered to also

file a Short Form Complaint, adopting only the pertinent allegations from

the Master Complaint as they saw fit. The Short Form Complaints also

allowed for an Addendum if any plaintiffs wished to allege a new cause

of action or include additional defendants. This would allow the Court to

issue opinions that would apply to multiple individual cases, rather than

to address each case in turn and cause a delay in the administration of

justice.

      After the Court ruled on motions to dismiss in Walters v. City of

Flint, No. 17-cv-10164 and Sirls v. Michigan, No. 17-cv-10342, the Court

instructed Plaintiff to amend its complaint in this case using the Short



      1  The Court put in place a similar process to manage the putative class action
side of the Flint Water cases. See Carthan v. Snyder, No. 16-cv-10444. In Carthan,
the Court granted in part and denied in part the Defendants' motions to dismiss. 384
F. Supp.3d 802 (E.D. Mich. 2019).

                                         3
Form Complaint from Walters and Sirls, which Plaintiff did on

September 10, 2019.2 Plaintiff adopted the Master Complaint from

Walters in full and included an Addendum with new allegations and

defendants. (ECF No. 73.) Soon after, Defendants moved to dismiss the

complaint and on January 22, 2020, the Court heard oral argument on

the motions.

II.        Background

      A.       The Parties

           Plaintiff in this case is the Estate of Odie Brown, brought by

Cholyonda Brown who is the daughter and personal representative of


         Plaintiff’s counsel filed this complaint one day after the filing date set by the
           2

Court. The MDEQ Defendants argue that the complaint should be dismissed as
untimely. (ECF No. 91, PageID.1328.) In response, Plaintiff’s counsel asked the Court
to accept the late filing. (ECF No. 101, PageID.1557.) Rule 6(b) of the Federal Rules
of Civil Procedure provides that when a party moves a court to accept a filing after
the relevant deadline, the court may do so where the failure to meet the deadline was
the result of “excusable neglect.” Fed. R. Civ. P. 6(b). The governing legal standard
for excusable neglect is a balance of five factors: (1) the danger of prejudice to the
nonmoving party, (2) the length of the delay and its potential impact on judicial
proceedings, (3) the reason for the delay, (4) whether the delay was within the
reasonable control of the moving party, and (5) whether the late-filing party acted in
good faith. See Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380,
395 (1993). Plaintiff’s counsel states that they had technical difficulties, and so
submitted the complaint at 12:24am, 24 minutes after it was due. Given that there
was only a 24-minute delay, there is no risk of prejudice to Defendants. The Court
finds excusable neglect and accepts Plaintiff’s late filing. MDEQ’s request for
dismissal on this basis is therefore denied.

                                            4
Odie Brown. Odie Brown was a resident of Flint who died from

Legionnaires’ disease on January 9, 2015. Plaintiff contends that Odie

Brown’s death resulted from exposure to Flint’s contaminated water.

Plaintiff sues the following individuals and entities:

      The State Defendants. The State Defendants include Rick Snyder,

the former Governor of Michigan;3 Andy Dillon, former Treasurer for the

State of Michigan; and Nick Lyon, the former Director of the Michigan

Department of Health and Human Services (“MDHHS”).

      The MDEQ Defendants. Michigan Department of Environmental

Quality (“MDEQ”) Defendants include Liane Shekter Smith,4 MDEQ

Chief of the Office of Drinking Water and Municipal Assistance; Stephen

Busch, an MDEQ District Supervisor; Patrick Cook, a former specialist

for the Community Drinking Water Unit; Michael Prysby, a former




      3 Plaintiff sues former Governor Snyder in his official and individual capacities.
For the sake of consistency with earlier Flint Water decisions, former Governor
Snyder will be referred to as Governor Snyder or the Governor where the claim
against him is in his individual capacity. Where the claim is against him in his official
capacity, the claim is now against Governor Gretchen Whitmer. See Fed. R. Civ. P.
25(d). But, again, for consistency, the Court will still refer to Governor Snyder.
      4  In this Court’s prior opinions, Shekter Smith’s name was set forth as
“Shekter-Smith.” When quoting these past opinions, the Court will maintain the
original spelling so as to avoid confusion.

                                           5
Environmental Quality District 8 Water Supervisor; and Adam

Rosenthal,5 a former water quality analyst for the MDEQ.6

      The City Defendants. The City Defendants include Darnell Earley,

Emergency Manager from November 2013 to January 2015; Gerald

Ambrose, Emergency Manager from January 2015 to April 2015; Dayne

Walling, Mayor of Flint from August 2009 to November 2015; Howard

Croft, Flint’s former Director of Public Works; Michael Glasgow, the

former City of Flint Laboratory and Water Quality Supervisor;

Daugherty Johnson, Flint’s former Utilities Administrator; and the City

of Flint.7



      5  Adam Rosenthal answered the complaint on October 4, 2019. (ECF No. 87.)
He later filed a notice of joinder to the MDEQ Defendants’ motion to dismiss. (ECF
No. 94.) The Court informed Rosenthal’s counsel at oral argument that it would not
consider the joinder as an independent motion to dismiss because Rosenthal
answered the complaint. Rosenthal has not sought to withdraw his answer or
otherwise clarify his position, and so he is deemed to have answered and his joinder
notice is denied because he waived his right to move to dismiss under Federal Rule
of Civil Procedure 12(h).
      6 Plaintiff originally brought claims against MDEQ Defendant Bradley Wurfel
but later stipulated to his dismissal. (ECF No. 131.)
      7 Plaintiff named Edward Kurtz as a defendant in its Addendum to the Short
Form Complaint, (ECF No. 73, PageID.342) but did not properly name him as a
defendant on the Short Form Complaint itself. Paragraph 13 of the Short Form
Complaint clearly instructs a plaintiff to name additional defendants in the space
provided. (ECF No. 73, PageID.336.) Because Kurtz was not properly named, he is
not a defendant in this case.

                                         6
       Jeff Wright. Wright is the Genesee County Drain Commissioner

and Chief Executive Officer of the Karegnondi Water Authority (“KWA”).

       The Hurley Defendants. The Hurley Defendants include the City of

Flint Board of Hospital Managers doing business as Hurley Medical

Center (“Hurley”); Norb Birchmeier, the Director of Facilities and

Support Services for Hurley; and Ann Newell, the Infection Control

Manager at Hurley. Hurley is a municipally owned hospital in the City

of Flint, and is one of the two sites where Plaintiff alleges Odie Brown

was exposed to legionella bacteria.

       The Private Defendants. The private defendants include Lockwood,

Andrews & Newman, PC, Lockwood Andrews & Newman, Inc., and the

Leo. A. Daly Company (collectively ‘‘LAN’’); and McLaren Regional

Medical Hospital (“McLaren”). LAN performed work as a consultant

related to Flint’s transition to the Flint River and continued to advise

Flint on water quality issues during the Flint Water Crisis. McLaren is

a major hospital in the City of Flint, and is one of the two sites where

Plaintiff alleges Odie Brown was exposed to legionella bacteria.

  B.    The Facts




                                      7
      Plaintiff’s Short Form Complaint fully adopts the relevant facts

alleged in the Master Complaint from Walters. (Walters, No. 17-cv-10164,

ECF No. 185-2.) In addition to the Master Complaint and Short Form

Complaint, Plaintiff’s Addendum asserts two additional counts against

Defendants McLaren and Hurley.8 The Government Defendants, LAN,

and the Hurley Defendants moved to dismiss, and McLaren answered the

complaint. (ECF Nos. 90, 92.)

      The Master Complaint’s facts, setting forth the background of the

Flint Water Crisis, were summarized in this Court’s opinion in Walters

and will not be reproduced here. Walters v. City of Flint, No. 17-cv-10164,

2019 WL 3530874, at *4–*11 (E.D. Mich. Aug. 2, 2019). However, unlike

Walters, Plaintiff does not allege injuries from lead poisoning. Also,

unlike Walters, many of the events and actions after January 2015 are

not relevant here because Odie Brown died on January 9, 2015.




      8  At the end of the Short Form Complaint, Plaintiff included a paragraph
alleging the following counts against the Hurley Defendants: “body [sic] integrity,
equal protection of the law, state created danger, and denial of access to judicial
remedies.” (ECF No. 73, PageID.357). Beyond this short paragraph, Plaintiff does not
include any additional factual allegations as to any of these counts. These claims are
dismissed for being bare assertions lacking “further factual enhancement.” Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 557 (2007).

                                          8
Odie Brown’s Death from Legionnaires’ Disease

     Odie Brown was 65 years old when she died of Legionnaires’

disease. (ECF No. 73, PageID.339.) Legionnaires’ disease is a severe type

of pneumonia. Individuals can get the disease if they breathe in water

droplets containing legionella bacteria or if legionella-contaminated

water enters their lungs while drinking. (Walters, No. 17-cv-10164, ECF

No. 185-2, PageID.5131.)

     Brown, a resident of Flint, was diagnosed with Legionnaires’

disease at Hurley on December 25, 2014. (ECF No. 73, PageID.339.)

Before that, Brown had been hospitalized at both McLaren and Hurley.

(Id.) She was first admitted to McLaren in September 2014, and was

subsequently hospitalized at Hurley several times from late September

2014, until her death in January 2015. (Id.) Plaintiff alleges that Odie

Brown died as a result of exposure to contaminated Flint River water

either as a patient at McLaren or Hurley. (Id.) Both hospitals used the

City of Flint’s water which was sourced from the Flint River beginning in

April 2014. (Id. at PageID.347, 355.)

     Plaintiff brings a gross negligence claim against Hurley Medical

Center along with two of its employees, Defendants Birchmeier and


                                    9
Newell. (ECF No. 73, PageID.355.) According to Plaintiff, Birchmeier and

Newell oversaw and were responsible for ensuring that the hospital’s

water supply was safe and clean for its patients. (Id. at PageID.345.) The

Hurley Defendants knew by summer of 2014 that there was a significant

increase in reported cases of Legionnaires’ disease in Genesee County

and at the two major Flint hospitals, McLaren and Hurley. (Id. at

PageID.356.) The increase in Legionnaires’ disease cases coincided with

the introduction of the Flint River as the City’s water source. Plaintiff

contends that the Hurley Defendants were aware that legionella was in

its water supply and did not take steps to warn Odie Brown or make its

premises safe. (Id. at PageID.338.)

  C.    Prior Flint Water Cases

       The Flint Water Cases have already produced several Sixth Circuit

opinions. These are binding on this Court and include Guertin v.

Michigan, 912 F.3d 907 (6th Cir. 2019); Boler v. Earley, 865 F.3d 391 (6th

Cir. 2017); and Mays v. City of Flint, 871 F.3d 437 (6th Cir. 2017). The

Court will also adhere to its own prior decisions where appropriate,

including Guertin v. Michigan, No. 16-cv-12412, 2017 WL 2418007 (E.D.

Mich. June 5, 2017); Carthan v. Snyder, 329 F. Supp. 3d 369 (E.D. Mich.


                                      10
2018); Carthan v. Snyder, 384 F. Supp. 3d 802 (E.D. Mich. 2019); and

Walters v. City of Flint, No. 17-cv-10164, 2019 WL 3530874 (E.D. Mich.

Aug. 2, 2019).

III. Standard of Review

      When deciding a motion to dismiss under Federal Rule of Procedure

12(b)(6), the Court must “construe the complaint in the light most

favorable to the plaintiff and accept all allegations as true.” Keys v.

Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). A plaintiff’s claim is facially plausible “when

the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. A plausible claim need not contain “detailed factual

allegations,” but it must contain more than “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action.” Twombly, 550

U.S. at 555.

IV.   Threshold Issues


                                     11
   A.       Immunity

        Sovereign Immunity. Governor Snyder moves to dismiss on the

basis of sovereign immunity.9 Governor Snyder argues that sovereign

immunity deprives the Court of jurisdiction to hear claims for injunctive

relief against him in his official capacity. He argues that, unlike in earlier

Flint Water cases, Plaintiff is not bringing this case for prospective relief

in order to “prevent future federal constitutional or statutory violations”

as required by the Ex parte Young exception to sovereign immunity.

Boler, 865 F.3d at 412 (citing Ex parte Young, 209 U.S. 123 (1908)). Odie

Brown is deceased, and her estate does not allege that there is an ongoing

violation of federal law.

        Plaintiff contends that by adopting the Master Complaint, the

estate seeks the “same injunctive relief” sought by plaintiffs in Walters.

(ECF No. 107, PageID.1808.) Plaintiff argues that the result should be

the same as in Walters where the Court found that Governor Snyder was

not entitled to sovereign immunity. But this case is quite different from

Walters. The Master Complaint seeks the following injunctive relief: “An



        As a challenge to the Court’s subject matter jurisdiction, Governor Snyder’s
        9

motion is brought pursuant to Federal Rule of Civil Procedure 12(b)(1).

                                        12
injunctive order to remediate the harm caused by Defendants’

unconstitutional conduct including, but not limited to: repairs of private

property and establishment of medical monitoring to provide health care

and other appropriate services to Plaintiffs for a period of time deemed

appropriate by the Court[.]” (Walters, No. 17-cv-10164, ECF No. 185-2,

PageID.5247.) Plaintiff does not explain how the estate requires the

repair of private property, medical monitoring, or the like. Accordingly,

Plaintiff’s official capacity claim against Governor Snyder must be

dismissed.

          Qualified Immunity. State, MDEQ, and City Defendants argue that

they should be granted qualified immunity regardless of whether

Plaintiff has stated a valid bodily integrity claim against them. (ECF No.

83, PageID.428–431); (ECF No. 84, PageID.975–976); (ECF No. 91,

PageID.1328–1335.) The Court considered and rejected substantially

similar arguments in Walters. 2019 WL 3530874, at *19. Because the

right to bodily integrity is clearly established, Defendants cannot rely on

qualified immunity if Plaintiff states a valid claim against them.

V.        Analysis

     A.    Professional Negligence


                                     13
        LAN Defendants move to dismiss Plaintiff’s professional negligence

claim. (ECF No. 86.)10 In so doing, they incorporate and rely upon all of

their prior arguments, acknowledging that the Court rejected these

arguments in Walters. (Id. at PageID.1164); Walters, 2019 WL 3530874,

at *40. Because there is no reason to diverge from prior decisions, LAN’s

motion to dismiss this count is denied.

   B.        Bodily Integrity

        Plaintiff adopted the bodily integrity claim from the Master

Complaint in Walters and similarly brings this claim against all

Government Defendants. (ECF No. 73, PageID.331–332, 334); (Walters,

No. 17-cv-10164, ECF No. 185-2, PageID.5211–5213.) Defendants all

move to dismiss. (ECF No. 79, PageID.368); (ECF No. 83, PageID.436–

444); (ECF No. 84, PageID.971); (ECF No. 89); (ECF No. 90,




        10The LAN Defendants also move for an order dismissing Plaintiff’s claims for
lack of personal jurisdiction, lack of subject matter jurisdiction, and for a more
definite statement under Federal Rules of Civil Procedure 12(b)(2), 12(b)(1), and 12(e)
respectively. (ECF No. 85.) LAN Defendants do not brief their argument on the
12(b)(1) subject matter jurisdiction issue. They concede that the Court previously
rejected their personal jurisdiction and more definitive statement arguments, and so
LAN brings them solely to preserve their claim on appeal. Therefore, the Court will
not address these arguments.

                                          14
PageID.1289–1295);11 (ECF No. 91, PageID.1333–1343.) Because

Plaintiff has alleged no additional facts beyond those set out in the

Master Complaint, the bodily integrity claims against the following

Defendants are dismissed for the same reasons they were dismissed in

Walters: Lyon, Wright, and Walling. 2019 WL 3530874, at *36, *38–*39.

Each of the remaining Defendants will be addressed below.

      The Court has addressed the right to bodily integrity on several

prior occasions. Recently in Carthan and Walters the Court set forth the

governing legal standard for such a claim:

      The right to bodily integrity is a fundamental interest
      protected by the Due Process Clause of the Fourteenth
      Amendment. Guertin, 912 F.3d at 918–19; Guertin, 2017 U.S.
      Dist. LEXIS 85544, at *63 (citing Union Pac. Ry. Co. v.
      Botsford, 141 U.S. 250, 251 (1891)). And although violations
      of the right to bodily integrity usually arise in the context of
      physical punishment, the scope of the right is not limited to
      that context. Kallstrom v. City of Columbus, 136 F.3d 1055,
      1062–63 (6th Cir. 1998). For instance, the “forcible injection
      of medication into a nonconsenting person’s body represents
      a substantial interference with that person’s liberty.” Guertin,
      912 F.3d at 919 (citing Washington v. Harper, 494 U.S. 210,
      229 (1990)). And “compulsory treatment with anti-psychotic
      drugs may [also] invade a patient’s interest in bodily
      integrity.” Guertin, 2017 U.S. Dist. LEXIS 85544, at *66
      (citing Lojuk v. Quandt, 706 F.2d 1456, 1465–66 (7th Cir.
      1983)). The key is whether the intrusion is consensual. See

      11 The bodily integrity claim against the Hurley Defendants is dismissed for
reasons set forth in Section II.B. n.8.

                                       15
Guertin, 912 F.3d at 920. There is no difference between the
forced invasion of a person’s body and misleading that person
into consuming a substance involuntarily. Guertin, 2017 U.S.
Dist. LEXIS 85544, at *71 (citing Heinrich v. Sweet, 62 F.
Supp. 2d 282, 313–14 (D. Mass. 1999)). As such, officials can
violate an individual’s bodily integrity by introducing life-
threatening substances into that person’s body without their
consent. Guertin, 2017 U.S. Dist. LEXIS 85544, at *65 (citing
Washington, 494 U.S. at 229).

However, to state a claim, plaintiffs must do more than point
to the violation of a protected interest; they must also
demonstrate that it was infringed arbitrarily. Guertin, 912
F.3d at 922. But see Range v. Douglas, 763 F.3d 573, 589 (6th
Cir. 2014) (observing that in some contexts government action
may violate substantive due process without a liberty interest
at stake). And with executive action, as here, only the most
egregious conduct can be classified as unconstitutionally
arbitrary. Cty. of Sacramento v. Lewis, 523 U.S. 833, 846
(1998). In legal terms, the conduct must “shock[ ] the
conscience.” Guertin, 2017 U.S. Dist. LEXIS 85544, at *63
(quoting Lewis, 523 U.S. at 846).

Whether government action shocks the conscience depends on
the situation. Ewolski v. City of Brunswick, 287 F.3d 492, 510
(6th Cir. 2002). Where unforeseen circumstances demand the
immediate judgment of an executive official, liability turns on
whether decisions were made “maliciously and sadistically for
the very purpose of causing harm.” Lewis, 523 U.S. at 852–53
(quoting Whitley v. Albers, 475 U.S. 312, 320–21 (1986)). But
where an executive official has time for deliberation before
acting, conduct taken with “deliberate indifference” to the
rights of others “shocks the conscience.” See Claybrook v.
Birchwell, 199 F.3d 350, 359 (6th Cir. 2000). This case
involves the latter of these two situations. And as a result,
plaintiffs must demonstrate that (1) officials knew of facts
from which they could infer a “substantial risk of serious
harm,” (2) that they did infer it, and (3) that they nonetheless

                              16
     acted with indifference, Range, 763 F.3d at 591 (citing
     Ewolski, 287 F.3d at 513), demonstrating a callous disregard
     towards the rights of those affected, Guertin, 912 F.3d at 924
     (quoting Schroder v. City of Fort Thomas, 412 F.3d 724, 730
     (6th Cir. 2005)).

Walters, 2019 WL 3530874, at *14–*15 (citing Carthan, 384 F. Supp. 3d

at 839–40). The same legal standard applies here.

     The main difference between Carthan and Walters and this case is

that Plaintiff does not allege injuries from lead exposure. Instead,

Plaintiff alleges that Odie Brown’s death was caused by the legionella

bacteria from the City of Flint’s water supply.

     The fact that Odie Brown did not suffer lead poisoning but rather

died from Legionnaires’ disease does not change the core of this Court’s

prior bodily integrity analysis. Plaintiff plausibly alleges the connection

between legionella bacteria and the Flint Water Crisis—contending that

legionella was responsible for at least nine deaths and 87 infections.

(Walters, No. 17-cv-10164, ECF No. 185-2, PageID.5155.) Plaintiff claims

that “[e]xtensive studies of [l]egionella have established that the

pathogen enters the water supply when the ‘bio-film’ protecting pipes is

stripped away, which is exactly what happened when the River’s

corrosive water entered the City’s pipes.” (Id. at PageID.5131.) Further,


                                    17
Plaintiff contends that outbreaks of Legionnaires’ disease are rare unless

pipes are stripped of their “bio-film” by corrosive water. (Id. at.

PageID.5144.) The State Defendants contest the connection between the

Flint Water Crisis and 2014-2015 legionella outbreak, arguing that the

source of the bacteria was from McLaren Hospital. (ECF No. 83,

PageID.408.) But for a motion to dismiss, the Court must “construe the

complaint in the light most favorable to the plaintiff and accept all

allegations as true.” Keys v. Humana, Inc., 684 F.3d 605, 608 (6th Cir.

2012). Plaintiff has plausibly alleged the connection between the switch

to Flint River water and the Legionnaires’ disease outbreak in Flint.

     The State and MDEQ Defendants argue that the Court should

decide these legionella-related cases differently from lead injury cases.

(ECF No. 83, PageID.442, 444); (ECF No. 91, PageID.1310–1312.) Yet as

the Court said in Carthan, “[t]his is not a case about the right to a

contaminant-free environment or clean water. Rather, this case

implicates the consumption of life-threatening substances. Indeed,

neither side disagrees that lead and legionella are life threatening, nor

that plaintiffs ingested these contaminants and others through the water

supply.” 384 F. Supp. 3d at 840 (internal citations removed). Similarly,


                                   18
as the Sixth Circuit held in Guertin, a related Flint Water Case:

“Involuntarily   subjecting   nonconsenting     individuals   to   foreign

substances with no known therapeutic value—often under false

pretenses and with deceptive practices hiding the nature of the

interference—is a classic example of invading the core of the bodily

integrity protection.” Guertin v. State, 912 F.3d 907, 920–21 (6th Cir.

2019). Plaintiff plausibly alleges that the presence of legionella bacteria

in Flint was a foreseeable result of the April 2014 switch to Flint River

water. Because Defendants allegedly hid the fact that Flint’s water

contained life-threatening substances like lead and legionella, and

because under state and municipal law, Plaintiff was not permitted to

receive water in any other way, Flint Code of Ord. §§ 46-25, 46-26, 46-

50(b), Plaintiff’s claim implicates the right to bodily integrity. See

Walters, 2019 WL 3530874, at *15.

     In Guertin, the Sixth Circuit also found Cincinnati Radiation

Litigation “especially analogous” to circumstances surrounding the Flint

Water Crisis. Guertin v. State, 912 F.3d 907, 921 (6th Cir. 2019) (citing

In re Cincinnati Radiation Litigation, 874 F. Supp. 796 (S.D. Ohio 1995)).

In Cincinnati Radiation, government officials subjected cancer patients


                                    19
to radiation doses consistent with those expected to be inflicted upon

military personnel during a nuclear war. 874 F. Supp. at 802–04. The

government actors never disclosed the risks or obtained consent to

irradiate patients at those levels for those purposes—they instead told

the patients that the radiation was treatment for their cancer. Id. at 803–

04. The Cincinnati Radiation court concluded that “[t]he right to be free

of state-sponsored invasion of a person’s bodily integrity is protected by

the Fourteenth Amendment guarantee of due process.” Id. at 810–11. The

Sixth Circuit compared Cincinnati Radiation to the Flint Water case

before it, finding that “[i]n both instances, individuals engaged in

voluntary actions that they believed would sustain life, and instead

received substances detrimental to their health.” 912 F.3d at 921.

Legionella     bacteria—or   any   similar   life-threatening   substance—

resulting from Flint River water being channeled through a known, ill-

equipped water treatment plant should be considered no different from

lead.

        The right to bodily integrity is not dependent upon which particular

dangerous or even lethal substance came from Flint’s pipes. Defendants

made a choice to utilize the long dormant Flint Water Treatment Plant


                                      20
(“FWTP”), knowing that the plant required millions of dollars in

upgrades before it could process the raw water from the Flint River, and

that those upgrades would not be implemented. (Walters, No. 17-cv-

10164, ECF No. 185-2, PageID.5214.) Defendants might not have known

whether lead or legionella were going to result from this switch, but that

does not change the involuntary and harmful nature of the intrusion

Flint Water users experienced.

     Because Plaintiff plausibly alleges that involuntary exposure to

legionella stemming from the Flint Water Crisis implicates the right to

bodily integrity, the Court now turns to each individual Defendant to

determine whether they (1) knew of facts from which they could infer a

substantial risk of serious harm, (2) did infer it, and (3) nonetheless acted

with indifference, demonstrating a callous disregard towards the rights

of those affected.

     Plaintiff relies on the factual allegations from the Walters Master

Complaint. But in Walters, the Court relied upon many facts that

happened after Odie Brown’s death that cannot be considered here.

Therefore, the Court must determine whether there are enough facts




                                     21
alleged against each Defendant before January of 2015 to show a callous

disregard for Odie Brown’s bodily integrity.

 i.   State Defendants

      For the reasons set forth below, Plaintiff states a bodily integrity

claim against Governor Snyder but does not state a claim against former

Treasurer Andy Dillon.

Governor Snyder

      Plaintiff states a bodily integrity claim against Governor Snyder.

Plaintiff alleges facts sufficient to meet the first and second element of a

bodily integrity claim. Plaintiff plausibly alleges that Governor Snyder

knew of and did infer a substantial risk of serious harm to Flint water

users. He knew that the use of “Flint River water as a primary drinking

source had been professionally evaluated and rejected as dangerous and

unsafe” in 2011. (Id. at PageID.5077.) He also knew that under the plan

to create the Karegnondi Water Authority, Flint River water would be

used as an interim source of water for the City of Flint. (Id.) Plaintiff also

alleges that shortly after the switch to Flint River water, the Governor’s

office began receiving complaints about the water. (Id. at PageID.5085.)

There were also numerous press stories about water quality problems in


                                     22
Flint as early as May 2014. (Id.) By June of 2014, “[m]any Flint water

users reported that the water was making them ill” and in October 2014,

“Flint’s public health emergency was a topic of significant discussion in

the Governor’s office.” (Id.) Similarly, in October of 2014, the Governor’s

office was on notice that General Motors stopped using Flint River water

because it was corroding their machinery. (Id. at PageID.5086.) Shortly

after GM stopped using the water, even a member of the Governor’s staff,

his Chief Legal Counsel, called the use of the Flint River as the drinking

water source for the population of Flint “downright scary.” (Id. at

PageID.5087.) Accordingly, Plaintiff has plausibly alleged the first two

elements of a bodily integrity claim.

     As for the third element of a bodily integrity claim, in Walters, this

Court relied on Governor Snyder’s actions after January of 2015 to find

deliberate indifference, but that analysis is inapplicable here. See

Walters, 2019 WL 3530874, at *15–*16 (citing Carthan, 384 F. Supp. 3d

at 841–42). The challenge here is deciding whether, when disregarding

all of the Governor’s actions after January 2015, Plaintiff can adequately

allege deliberate indifference.




                                    23
      As for facts showing Governor Snyder’s callous disregard, it may be

enough that he authorized the switch to the Flint River,12 knowing that

“there was no agreed upon plan in place to implement the necessary

remediation at the FWTP in order to use Flint River water as Flint’s sole

source     of   water.”   (Walters,   No.    17-cv-10164,     ECF     No.   185-2,

PageID.5077.) But certainly the Governor’s continued inaction following

the switch reinforces this deliberate indifference. The fact that the

Governor authorized the switch to the Flint River knowing it was

dangerous, and then did nothing for months despite ample notice of the

harm Flint residents were experiencing states a claim of deliberate

indifference.

Andy Dillon

      Plaintiff does not successfully state a bodily integrity claim against

Dillon. The Court has reconsidered the allegations against Dillon in

Carthan and Walters and now decides that they are not adequate to state

a bodily integrity claim against him. In Walters, the Court found that the




      12 Plaintiff also adequately alleges that Governor Snyder had authority over
the decision to switch to Flint River water. (Walters, No. 17-cv-10164, ECF No. 185-
2, PageID.5075–5078.)

                                        24
Master Complaint—also used in this case—contained much the same

allegations in Carthan where it found:

      [Dillon] allegedly knew that the Flint River had been rejected
      as a water source as recently as 2011, and that the FWTP
      would require substantial improvements to safely process the
      river’s water. From this, it is reasonable to believe that Dillon
      was aware of the risks associated with using the Flint River
      as a water source. Yet despite this knowledge, Dillon helped
      to develop an interim plan that saw Flint transition to the
      Flint River. And importantly, he rejected a final bid from
      DWSD that could have obviated the need to use water from
      the Flint River until the FWTP had the capacity to treat it
      safely. This demonstrated an indifference to the risk of serious
      harm plaintiffs faced, made all the more inexplicable given
      that he knew DWSD presented the most cost effective mid-
      term option.

384 F. Supp. 3d at 858; 2019 WL 3530874, at *35.

      But Plaintiff has not sufficiently alleged that Dillon had any

authority over the switch to using Flint River water in April 2014.

Records show that Dillon was not Treasurer of the State of Michigan at

the relevant time of the switch to Flint River water,13 and Plaintiff does


      13  Plaintiff does not mention in its complaint that Andy Dillon stepped down
as Treasurer before the transition to Flint River water. In a motion to dismiss,
however, the Court is allowed to consider matters of public record. Bassett v. Nat'l
Coll. Athletic Ass'n, 528 F.3d 426, 430 (6th Cir. 2008). According to the State Treasury
Annual Reports, Dillon is listed as the Treasurer for fiscal year 2011-2012, but not
for fiscal year 2012-2013. Compare Annual Report of the Michigan State Treasurer:
Fiscal Year 2012-2013, https://www.michigan.gov/documents/treasury/STAR_2012-
2013_Final_453641_7.pdf with Annual Report of the Michigan State Treasurer: Fiscal

                                          25
not allege that Dillon held any other governmental authority over the

switch. Much like Emergency Manager Kurtz, Dillon was involved in

developing the interim plan and both Kurtz and Dillon rejected the final

bid   from   DWSD.      (Walters,   No.    17-cv-10164,    ECF    No.    185-2,

PageID.5172.) But the Court found that “[a]lthough Kurtz may have set

in motion the chain of events that led to the transition to the Flint River,

he resigned as Flint's Emergency Manager before the transition and

therefore lacked control over the final decision.” Carthan, 384 F. Supp.

3d at 861. Similarly here, Dillon may have set in motion the chain of

events that led to the transition to the Flint River, but he also lacked

control over the final decision because he stepped down as Treasurer

months before the transition. Plaintiff does not allege any facts to show

that Dillon made the final decision in April 2014, nor does it explain how

Dillon had any power over the transition to Flint River water after he

was no longer Treasurer for the State of Michigan.

ii.   MDEQ Defendants



Year      2011-2012,       https://www.michigan.gov/documents/treasury/STAR2011-
2012_430334_7.pdf. Dillon was not Treasurer of Michigan during the April 2014
switch to the Flint River.



                                      26
      Plaintiff successfully states a claim against MDEQ Defendants

Busch, Prysby, and Shekter Smith, but not against Defendant Cook. In

Carthan, the Court found that plaintiffs stated a claim against each of

these MDEQ Defendants, but in this case the timing of Odie Brown’s

death impacts liability for Cook.

      The Sixth Circuit found, analyzing a substantially similar

complaint in Guertin, that the MDEQ Defendants were “front and center

during the crisis” and “played a pivotal role in authorizing Flint to use

its ill-prepared water treatment plant to distribute drinking water from

a   river   they   knew   was    rife        with   public-health-compromising

complications.” Guertin v. State, 912 F.3d 907, 927 (6th Cir. 2019). First

the Court will set out the prior reasoning from Carthan and then analyze

the claim against these particular Defendants.

      As for elements one and two of a bodily integrity claim, the Court

found as follows in Carthan:

      It is reasonable to assume that they were aware of the
      substantial risk of harm plaintiffs faced. Before Flint's
      transition to the Flint River, Shekter-Smith and Busch knew
      of the risks associated with the Flint River. In addition, Busch
      . . . and Prysby recognized that the FWTP was not ready to
      begin operations. After the transition, Rosenthal learned that
      the FWTP was not practicing corrosion control, and he and
      Shekter-Smith both knew that no legitimate lead and copper

                                        27
      testing was occurring. Moreover, Busch, Shekter-Smith, and
      Prysby also knew that the transition had created the
      conditions for legionella bacteria to flourish. Not to mention
      the fact that the EPA and civic leaders were raising concerns
      about the quality of Flint's water.

384 F. Supp. 3d at 859. The Walters Master Complaint contains similar

allegations as Carthan, but given that Odie Brown’s death was in

January 2015, some of the alleged facts are not applicable to this case.

Pertinently, Plaintiff did not allege that the MDEQ Defendants knew

about the legionella issue until after Odie Brown died. (Walters, No. 17-

cv-10164, ECF No. 185-2, PageID.5183.)14 As explained above, however,

the risks of using Flint River water channeled through the FWTP were

substantial. The complaint alleges that many of these MDEQ Defendants

knew as early as May 2014 that Flint’s water was contaminated in ways

that could be life threatening. (Id. at PageID.5130–5131, 5140–5141.)

Even if the MDEQ Defendants were not aware of legionella bacteria in

particular by the time of Odie Brown’s death, the facts alleged plausibly


      14 According to the Master Complaint, on March 10, 2015, James Henry of the
Genesee County Health Department sent an email to state and city officials, noting
that he had previously requested to meet with MDEQ regarding legionella concerns,
but “MDEQ declined.” (Walters, No. 17-cv-10164, ECF No. 185-2, PageID.5183–5184.)
The complaint alleges that Henry sent FOIA requests to get information about issues
with Flint’s water in January 27, 2015, which appears to be when he requested
cooperation from various actors including the MDEQ. (Id. at PageID.5092–5093.)

                                        28
show that Busch, Shekter Smith, and Prysby were aware of the

dangerous condition of the City’s water supply before she died.

     As to the MDEQ Defendants’ deliberate indifference to these known

risks, in Carthan, the Court found that:

     [D]espite knowing of these serious risks, these defendants
     were indifferent to them. Shekter-Smith ensured that Flint
     received the ACO that allowed it to transition to the Flint
     River; Cook signed the final permit necessary for the FWTP
     to begin operations; and Busch resolved the regulatory
     hurdles associated with Flint's use of the Flint River.
     Furthermore, these defendants took steps to deceive Flint's
     residents into continuing to drink and bathe in the
     contaminated water. Busch and Cook misled the EPA by
     falsely suggesting that the proper corrosion control was in use
     at the FWTP; and Busch, Rosenthal, and Prysby directly or
     indirectly altered reports to remove results showing high lead
     concentrations in Flint's water. These actions exhibited a
     callous disregard for plaintiffs' right to bodily integrity.

384 F. Supp. 3d at 859 (footnote omitted). The Walters Master Complaint

tracks the allegations in Carthan, but some of the alleged facts are not

applicable to this case in light of the fact that Odie Brown died in

January 2015.

Stephen Busch and Michael Prysby

     The Master Complaint plausibly alleges elements one and two of a

bodily integrity claim: that Busch and Prysby were aware of and did infer

that the FWTP was not ready to begin processing water and that as a

                                   29
result, Flint water users faced a substantial risk of harm. (Walters, No.

17-cv-10164, ECF No. 185-2, PageID.5071–5072, 5079–5080, 5130–

5131.) Plaintiff alleges that Busch was involved in resolving the

regulatory hurdles to using Flint River water. (Id. at PageID.5173–5176.)

For example, he helped obtain an Administrative Consent Order (“ACO”)

that was critical to allowing the City of Flint to begin using the FWTP,

although the plant was “nowhere near ready to begin distributing water.”

(Id. at PageID.5176.) Plaintiff alleges that Prysby reviewed and approved

the permit “that was the last approval necessary for the use of the Flint

Water Treatment Plant.” (Id. at PageID.5081, 5179.)

     Moreover, shortly before the switch, the FWTP’s water quality

supervisor wrote to Prysby and Busch that he had inadequate staff and

resources to properly monitor the water. (Id. at PageID.5080.) As a result,

he informed Prysby and Busch, “I do not anticipate giving the OK to begin

sending water out anytime soon. If water is distributed from this plant

in the next couple of weeks, it will be against my direction.” (Id.) But

Prysby and Busch did not act on this warning. Later, on February 27,

2015, Busch misled the EPA, telling the agency that the City was using

corrosion control, which he knew was false. (Id. at PageID.5092.)


                                    30
     These actions all show a callous disregard for Odie Brown’s right to

bodily integrity. Therefore element three is met. These Defendants knew

there were significant and potentially life-threatening problems with

Flint’s water and they chose to do nothing. Accordingly, Plaintiff states a

bodily integrity claim against Busch and Prysby.

Shekter Smith

     Much the same as Busch and Prysby, the Master Complaint

plausibly alleges elements one and two of a bodily integrity claim:

Shekter Smith was aware of and did infer that the FWTP was not ready

to begin processing water. (Id. at PageID.5071–5072.) She also knew of

the substantial risks faced by exposure to Flint’s municipal water. (Id.)

Further, element three is met. The Master Complaint alleges that

Shekter Smith “played an integral role in ensuring that the City of Flint”

obtained the ACO that allowed Flint to transition to Flint River water.

(Id. at PageID.5179.) These actions are enough to show callous disregard

to Flint water users. As mentioned above, this ACO was critical to

allowing the City of Flint to begin using the FWTP, which was “nowhere

near ready to begin distributing water.” (Id. at PageID.5176.)




                                    31
Accordingly, Plaintiff states a bodily integrity claim against Shekter

Smith.

Patrick Cook

      The Master Complaint does not adequately allege that Cook knew

about the substantial risk of harm to Plaintiff—a necessary element for

a bodily integrity claim. The Master Complaint alleges that Cook “signed

a permit in 2014 that was the last approval necessary for the use of the

Flint Water Treatment Plant.” (Id. at PageID.5081.) But it does not

allege that Cook knew of the dangers to Flint water users before he

signed this permit.

      The Master Complaint also alleges that Cook misled the EPA

regarding the necessity of using corrosion control in Flint after the switch

by forwarding the EPA information he knew to be false. (Id. at

PageID.5092.) However, the Complaint does not specify when Cook

misled the EPA. Cook’s earliest recorded communication with the EPA

according to the Flint Water Advisory Task Force Report was sent in

April of 2015.15 (ECF No. 155-2, PageID.3411.) Because Odie Brown died


      15 This Report was referenced in the Master Complaint and attached to the
State Defendants’ motion to dismiss. (ECF No. 155-2, PageID.3411.) “When a court
is presented with a 12(b)(6) motion, it may consider the Complaint and any exhibits

                                        32
in January of 2015, Plaintiff has not stated a bodily integrity claim

against Cook.

iii.   City Defendants

       Plaintiff alleges that Defendants Earley, Ambrose, Croft, Johnson,

and Glasgow violated Odie Brown’s right to bodily integrity. For the

following reasons, Plaintiff states a claim against Earley, Croft, Johnson,

and Glasgow, but fails to state a claim against Ambrose.

Darnell Earley

       Plaintiff states a bodily integrity claim against Earley. Earley was

Flint’s Emergency Manager during the transition to the Flint River as a

water source. (Walters, No. 17-cv-10164, ECF No. 185-2, PageID.5055.)

It is reasonable to infer, as Plaintiff alleges, that Earley was aware of the

substantial risk of harm Flint water users like Odie Brown faced. Many

people involved with the FWTP warned Earley that it was not ready for

service. (Id. at PageID.5081, 5084–5085.) Despite these warnings, and

under Earley’s direction as Emergency Manager, Flint water users began



attached thereto, public records, items appearing in the record of the case and
exhibits attached to defendant’s motion to dismiss so long as they are referred to in
the Complaint and are central to the claims contained therein.” Bassett v. Nat'l Coll.
Athletic Ass'n, 528 F.3d 426, 430 (6th Cir. 2008).

                                         33
receiving Flint River water from their taps. (Id. at PageID.5081) (“Earley

ordered and set in motion the use of highly corrosive and toxic Flint River

water knowing that the WTP was not ready.”)

     Plaintiff has plausibly alleged that Earley callously disregarded the

risk of harm by ordering the transition to Flint River water in April of

2014. Earley might not have known that a legionella outbreak in

particular would result, but he knew and disregarded a substantial risk

of harm when he ordered the transition. Accordingly, Plaintiff states a

claim against Earley.

Gerald Ambrose.

     Plaintiff has not plausibly alleged that Ambrose showed a callous

disregard for Plaintiff’s bodily integrity. Ambrose was not appointed as

Emergency Manager until January 13, 2015, (Id. at PageID.5056) which

is after Odie Brown died from Legionnaires’ disease on January 9, 2015.

Plaintiff attempts to rely on the Court’s reasoning in Walters. However,

Ambrose’s liability in Walters hinges on actions taken after he assumed

the Emergency Manager position. Walters, 2019 WL 3530874, at *37.

Plaintiff has not set forth any additional facts to show that Ambrose was




                                    34
deliberately indifferent to Brown’s bodily integrity. The claim against

Ambrose is dismissed.

Howard Croft, Daughtery Johnson, and Michael Glasgow

     Plaintiff pleads a plausible bodily integrity claim against

Defendants Croft, Johnson, and Glasgow. As explained in Carthan:

     [I]t is reasonable to conclude that these defendants were
     aware of the substantial risk of harm facing plaintiffs. As the
     transition to the Flint River loomed, all three knew that the
     FWTP was not ready to process the raw water. And Croft, in
     particular, was aware of the lead and Legionnaires' disease
     issues that followed the transition. Glasgow tested for and
     found high concentrations of lead in the water. He also
     recognized that Flint was not using corrosion control
     treatment and had no legitimate lead and copper testing in
     place. Moreover, these defendants acted with a callous
     disregard for plaintiffs' right to bodily integrity. Despite
     knowing that the FWTP was not ready to process the Flint
     River water, Croft and Johnson pressured Glasgow to give the
     green light to the transition. Johnson later blocked the
     Genesee County Health Department from scrutinizing Flint’s
     water testing process. And Glasgow altered reports to hide
     high lead concentrations in Flint’s water. Croft, Glasgow, and
     Johnson were thus deliberately indifferent by deceiving
     plaintiffs into thinking that there was no problem with Flint’s
     water.

384 F. Supp. 3d at 860. In Walters, the Court found that the Master

Complaint contained essentially the same allegations as Carthan’s

complaint with respect to the plaintiffs’ bodily integrity claims against

Croft, Johnson, and Glasgow. Walters, 2019 WL 3530874, at *18. The

                                   35
Master Complaint was adopted in full here, but the Court must only

consider factual allegations before Odie Brown’s death in January of

2015.

        There is no question that these Defendants were aware of the

substantial risk of harm before January 2015. Moreover, all three

Defendants participated in making the switch to the Flint River in April

2014, knowing that the FWTP was not ready to process water. This fact

alone is enough to show callous disregard for bodily integrity. None of the

additional deliberately indifferent actions cited by the Court in Walters

will be considered here because they took place after Odie Brown died.

But because these individuals were involved in the switch to the Flint

River, knowing full well of the dangers, Plaintiff has stated a bodily

integrity claim against Croft, Johnson, and Glasgow.

iv.     City of Flint Monell Liability

        Plaintiff alleges that the City of Flint is liable under 42 U.S.C. §

1983 as a result of the unconstitutional actions taken by Earley and

Ambrose. (Walters, No. 17-cv-10164, ECF No. 185-2, PageID.5051–5052,

5055–5056.) Under Monell v. Department of Social Services of the City of

New York, a plaintiff can bring a § 1983 claim against a city for the


                                      36
unconstitutional conduct of its employees if the employees’ conduct

implemented a policy “officially adopted and promulgated by that body’s

officers.” 436 U.S. 658, 690 (1978). However, a municipality “cannot be

held liable solely because it employs a tortfeasor.” Id. at 691. Liability

will only attach where the policy or custom was the “moving force” behind

the constitutional violation. Powers v. Hamilton Cty. Pub. Def. Comm’n,

501 F.3d 592, 607 (6th Cir. 2007).

      In Carthan, the Court held that Earley and Ambrose “were final

decisionmakers for Flint with respect to the decision to provide residents

with contaminated water.” 384 F. Supp. 3d at 865 (citing Carthan, 329 F.

Supp. 3d at 421–22). As such, “their actions represented official policy

and Flint could be held liable for their conduct insofar as it violated

plaintiffs’ rights.” Id. (citing Carthan, 329 F. Supp. 3d at 422).

      As set forth above, Plaintiff states a claim that Earley violated Odie

Brown’s constitutional right to bodily integrity, and therefore Plaintiff

states a Monell claim against the City of Flint with respect to this right.16




       This is not because the City is liable for Earley’s general conduct, see Monell,
      16

436 U.S. at 691, but because his unconstitutional acts represented the
implementation of City policy.

                                          37
The City of Flint’s motion to dismiss is therefore denied, and Plaintiff’s

Monell claim may go forward.

   C.        Gross Negligence against the Hurley Defendants

        Plaintiff brings this gross negligence claim17 against Hurley

Medical Center and two of its employees, Newell and Birchmeier

(“Hurley Defendants”). (ECF No. 73, PageID.355.)18 Plaintiff claims that

the Hurley Defendants failed to “inspect, test, correct, and treat its

hospital water supply” which was “known to be contaminated with

hazardous substances, including legionella bacteria.” (Id. at PageID.356.)

Plaintiff argues that these Defendants were grossly negligent and their

conduct        caused   Plaintiff’s   decedent’s     injuries.    (ECF     No.    115,

PageID.1894.) As such, Plaintiff contends that these Defendants cannot

claim immunity under Michigan’s Government Tort Liability Act




         As set forth in Carthan, “[g]ross negligence is not an independent cause of
        17

action in Michigan.” 384 F. Supp. 3d 802, 871 (E.D. Mich. 2019) (citing Xu v. Gay, 257
Mich. App. 263, 268–69 (2003)). Although Plaintiff styles its proposed claim as one of
gross negligence, the Court must treat it as one of ordinary negligence.
        18Plaintiff originally also brought this gross negligence claim against the City
of Flint (ECF No. 73, PageID.355), which moved to dismiss on the grounds of absolute
immunity from tort liability. (ECF No. 84, PageID.967.) Plaintiff stipulated to the
dismissal of this count against the City of Flint. (ECF No. 105, PageID.1774.)



                                          38
(“GTLA”), Mich. Comp. Laws. §§ 691.1401–19 (2014). (Id.) For the

following reasons the Court grants the Hurley Defendants’ motion to

dismiss this claim.

     The GTLA provides immunity for government defendants under

various circumstances. Relevant here, “a governmental agency is

immune from tort liability if the governmental agency is engaged in the

exercise or discharge or a governmental function.” M.C.L. § 691.1407(1).

Both parties agree that Hurley is a governmental agency owned and

operated by the City of Flint. (ECF No. 90, PageID.1273); (ECF No. 115,

PageID.1894.) See also Holliday v. Hurley Medical Center, 2006 WL

2742055 (Mich. App., No. 267614) (Sept. 26, 2006) (finding that Hurley

Medical Center was a governmental agency owned by the City of Flint

and thus protected by governmental immunity). Hurley Medical Center

is therefore absolutely immune from tort liability in this case.

     The GTLA also provides immunity for employees of government

agencies while acting in the course of employment. M.C.L. § 691.1407(2).

Defendants Newell and Birchmeier argue that they are entitled to

qualified immunity from Plaintiff’s claim under this provision. (ECF No.

90, PageID.1276.) As set forth in Carthan and again in Walters:


                                    39
     Lower-level employees are “immune from tort liability for an
     injury to a person or damage to property caused by the . . .
     employee . . . while in the course of employment” if the
     employee is “acting or reasonably believes he or she is acting
     within the scope of his or her authority,” unless the employees’
     conduct amounts to “gross negligence that is the proximate
     cause of the injury or damage.” § 691.1407(2)(a)–(c). To
     identify whether a lower-level employee was the proximate
     cause of an injury, courts must first evaluate “the conduct and
     any legal responsibility” of the various parties to an accident,
     Ray v. Swager, 501 Mich. 52, 74 (2017), where legal
     responsibility is assessed by determining whether the
     accident was a foreseeable consequence of an individual’s
     actions, see id. at 69. And second, courts must jointly consider
     the actions of those legally responsible to determine whose
     conduct was the “one most immediate, efficient, and direct
     cause” of any injury. Id. at 83 (quoting Robinson v. City of
     Detroit, 462 Mich. 439, 462, (2000)). If the answer is anyone
     but the employee, the employee can claim immunity.

Carthan, 384 F. Supp. 3d at 853; Walters, 2019 WL 3530874 at *28.

     Plaintiff in this case also does not adequately meet Ray’s causation

requirement. 384 F. Supp. 3d at 853. Plaintiff’s Addendum to its Short

Form Complaint states that Defendants Newell and Birchmeier’s

conduct was the cause of Plaintiff’s injuries, (ECF No. 73, PageID.356)

but it fails to explain why such conduct was the “one most immediate,

efficient, and direct cause” of those injuries. Ray, 501 Mich. at 83.

Plaintiff attempts to distinguish this case from Walters where sixteen

individual defendants were sued for gross negligence because this count


                                   40
only alleges that two individual Defendants, Newell and Birchmeier,

caused Plaintiff’s injury. (ECF No. 115, PageID.1896.) However, Plaintiff

checked the box for gross negligence on the Short Form Complaint,

thereby incorporating the same sixteen-defendant gross negligence claim

from Walters into its complaint. (ECF No. 73, PageID.334.) Indeed,

Plaintiff’s complaint brings gross negligence allegations against a

combined nineteen Defendants for causing its decedent’s death from

Legionnaires’ disease.

     Even setting aside the incorporation of the gross negligence count

from the Master Complaint, Plaintiff’s own Addendum to its Short Form

Complaint alleges that many other Defendants were responsible for the

contaminated water that caused Plaintiff’s death. (Id. at PageID.337)

(“Defendant public officials and private engineering corporations, caused

a catastrophic public health crisis beginning in April 2014.”) This panoply

of actors means that without specific showings by Plaintiff, the Court

cannot find that Newell and Birchmeier’s alleged failure to test and

correct the contaminated water once it reached Hurley Medical Center

was the “one most immediate, efficient, and direct cause” of their injuries.

Ray, 501 Mich. at 83. “Ray clearly requires a plaintiff to identify which


                                    41
defendant is most legally responsible for an injury.” Walters, 2019 WL

3530874, at *29 (“Plaintiffs have mistakenly argued that Ray is satisfied

if a plaintiff shows that a defendant is legally responsible in general.”).

       It is not enough that Plaintiff locate the individual Hurley

Defendants along a chain of causation within the broader Flint Water

Crisis. As set forth in Carthan, “[t]he sheer size and scale of the Flint

Water Crisis makes it difficult for plaintiffs—or anyone—to identify any

defendant most legally responsible for the resulting injuries.” 384 F.

Supp. at 854. As such, “the more governmental actors that are involved

in causing a massive tort in Michigan, the less likely it is that state tort

claims can proceed against the individual government actors[.]” Guertin,

2017 WL 2418007, at *27. This reasoning comes to a head in this case:

without precise allegations relating to their responsibility relative to the

many other actors Plaintiff accuses of wrongdoing, Defendants

Birchmeier and Newell are entitled to immunity on this claim. Therefore

Defendants’ motion to dismiss this count is granted.

  D.    Damages

       Plaintiff requests punitive damages against all Defendants, (ECF

No. 73, PageID.335), (Walters, No. 17-cv-10164, ECF No. 185-2,


                                     42
PageID.5234), and Defendants move to dismiss. (ECF No. 83,

PageID.449); (ECF No. 86, PageID.1164); (ECF No. 90, PageID.1301);

(ECF No. 91, PageID.1344–1345.)

     In this opinion and order, the Court is dismissing all but two types

of claims. First, Plaintiff successfully pleads a claim under 42 U.S.C. §

1983 that certain Government Defendants violated Odie Brown’s right to

bodily integrity; and second, Plaintiff states a claim that LAN was

professionally negligent under state law. At oral argument, Plaintiff’s

counsel conceded that Plaintiff cannot request punitive damages with

respect to the professional negligence claims. The Court therefore grants

LAN’s motion to dismiss this claim for punitive damages. But punitive

damages may be awarded in a § 1983 action “when the defendant’s

conduct is shown to be motivated by evil motive or intent, or when it

involves reckless or callous indifference to the federally protected rights

of others.” King v. Zamiara, 788 F.3d 207, 216 (6th Cir. 2015) (quoting

Smith v. Wade, 461 U.S. 30, 56 (1983)). Plaintiff plausibly pleads

recklessness and indifference to the right to bodily integrity. As a result,

Plaintiff may continue to seek punitive damages with respect to its

remaining § 1983 bodily integrity claims.


                                    43
        Plaintiff’s request   for exemplary damages against several

Defendants is dismissed for the same reasons set forth in Walters. 2019

WL 3530874, at *42. Plaintiff also alleges that the named defendants are

“jointly and severally” liable. (ECF No. 73, PageID.332.) However,

Michigan has replaced joint and several liability with fair share liability.

See Smiley v. Corrigan, 248 Mich. App. 51, 55 (2001). Plaintiff conceded

this point at oral argument. As a result, any claim for joint and several

liability is dismissed.

   E.    All Other Counts

        On the Short Form Complaint, Plaintiff checked the boxes for

several other claims that this Court previously dismissed in Walters,

2019 WL 3530874. Plaintiff clarified in response briefs and at oral

argument that its Short Form Complaint added no new claims or factual

allegations against any other Defendants except McLaren and Hurley.

(ECF No. 104, PageID.1761.) Plaintiff acknowledged that all other claims

will be dismissed in keeping with this Court’s decision in Walters, and

Plaintiff only included these claims in order to preserve them for possible

appeal. (Id.) On the basis of this Court’s prior decisions in Walters, all




                                    44
other claims, except for bodily integrity and professional negligence as

discussed above, are dismissed.

  F.    Conclusion

       Defendants’ motions to dismiss Plaintiff’s Short Form Complaint

are granted in part and denied in part. More specifically, Defendants’

motions to dismiss Count I (state-created danger) are granted; Count II

(bodily integrity) are granted with respect to Dillon, Lyon, Wright,

Walling, Ambrose, and Cook, but denied with respect to Snyder, Busch,

Prysby, Shekter Smith, Earley, Croft, Johnson, Glasgow, and the City of

Flint (Monell); Counts III and IV (equal protection) are granted; Count V

(conspiracy) are granted; Count VI (ELCRA) are granted; Count VII

(gross negligence) are granted; Count VIII (punitive damages) are

granted with respect to Plaintiff’s professional negligence claims, but

denied with respect to Plaintiff’s § 1983 claims; and Count XIV (gross

negligence) are granted. In addition, Plaintiff’s professional negligence

count against LAN will go forward, but the request for exemplary

damages is dismissed, along with any claim for joint and several liability.

VI.    Order

       IT IS ORDERED THAT,


                                    45
     Jeff Wright’s motion to dismiss (ECF No. 79) is GRANTED; the

State Defendants’ motion to dismiss (ECF No. 83) is GRANTED in part

and DENIED in part; the City Defendants’ motion to dismiss (ECF No.

84) is GRANTED in part and DENIED in part; LAN’s motions to

dismiss (ECF Nos. 85, 86) are GRANTED in part and DENIED in part;

the Hurley Defendants’ motion to dismiss (ECF No. 90) is GRANTED;

and the MDEQ Defendants’ motion to dismiss (ECF No. 91) is

GRANTED in part and DENIED in part.

     As a result, Plaintiff’s bodily integrity claims against Defendants

Snyder, Busch, Prysby, Shekter Smith, Earley, Croft, Johnson, Glasgow,

and the City of Flint (Monell) will proceed; its professional negligence

claims against LAN will proceed; and Plaintiff may continue to request

punitive damages with respect to its remaining § 1983 claim. However,

in all other respects, Plaintiff’s claims are dismissed.

     IT IS SO ORDERED.

Dated: March 27, 2020                     s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge




                                     46
                CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 27, 2020.

                                       s/William Barkholz
                                       WILLIAM BARKHOLZ
                                       Case Manager




                                  47
